Even without direct proof that the installation of an additional safety device on electrical elevators was customary in 1926, a question of fact is presented whether the defendant Otis Elevator Company acted negligently in failing to install such device under the circumstances shown by the evidence produced by the plaintiff.
The judgments should be reversed and a new trial granted, with costs to the appellant to abide the event.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Judgments reversed.